Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 17, 2018

                                      No. 04-18-00753-CV

                                       Kenneth GIBUSA,
                                          Appellant

                                                v.

                Sylvia NYAUCHO, Benta Okweso Cornel and Lamech Hamisi,
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI05422
                         Honorable Norma Gonzales, Judge Presiding

                                         ORDER
       On November 29, 2018, this court notified the trial court clerk that the clerk’s record was
late. The trial court clerk responded to our notice by stating that the clerk’s record has not been
filed because appellant has failed to pay or make arrangements to pay the clerk’s fee for
preparing the record and that appellant is not entitled to appeal without paying the fee.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that either (1) the clerk’s fee has been paid or arrangements
have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without paying the
clerk’s fee. If appellant fails to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b).


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court